United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-955
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2011 appellant filed a timely appeal from a November 15, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for a
traumatic injury on September 9, 2010. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury on September 9, 2010 while in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 16, 2010 appellant, then a 46-year-old management analyst, filed a
traumatic injury claim alleging that she sustained injury on September 9, 2010 as a result of her
employment. She explained that as she was entering the employing establishment, the entrance
door recoiled and hit her on the right side.
Christine Gassman, a coworker, submitted a witness statement on September 9, 2010,
noting that, at approximately 2:30 p.m., she and appellant were entering the employee entrance.
Appellant swiped her badge and opened the right side door. Ms. Gassman stated that the door
moved “quickly and unexpectedly with a visibly strong force,” striking appellant; and that
appellant was pushed to the unopened doorframe on the left and her “head jerked back and
forth.”
On September 28, 2010 appellant submitted documents from Morrison Chiropractic,
which reported that she had been seen on eight occasions from September 23, 2010 for arm, back
and neck complaints. She received mechanical traction and therapeutic exercise by Dr. William
Bleam, a chiropractor. A September 21, 2010 note from Dr. Bleam stated that appellant could
return to work on September 27, 2010. Appellant also submitted physical therapy and
occupational therapy authorization requests from Dr. Bleam, dated September 22 to 30, 2010.
OWCP advised appellant on October 1, 2010 that the medical evidence of record was
insufficient for the authorization of chiropractic care. It requested that she submit x-ray findings
that supported a diagnosis of spinal subluxation. Appellant was advised that the definition of
“physician” included chiropractors only if there was a diagnosed spinal subluxation and it was
demonstrated by x-ray. OWCP also issued a development letter on October 1, 2010, requesting
that she submit a signed medical report, which provided a diagnosis of her condition and an
opinion, supported by medical rationale, explaining how the diagnosed condition was caused by
the employment incident.
On October 1, 2010 OWCP received a Form CA-16 authorization for examination and
treatment, which was issued by the employing establishment on September 15, 2010. It
authorized Morrison Chiropractic P.A. to furnish medical treatment as necessary for the effects
of appellant’s September 9, 2010 injury.
Appellant submitted an unsigned radiology report dated October 14, 2010, prepared for
Dr. Bleam. It noted anterior osteophytes at C5, C6 and C7, particularly at C6, and mild
intervertebral disc space narrowing at C6-C7. The report stated an impression of “degenerative
changes of the cervical spine, centered at C6-C7.”
In a September 14, 2010 report, Dr. Bleam noted appellant’s history of injury, described
examination findings and identified her condition as a sprain/strain of her cervical and thoracic
spine as a result of the work-related injury on September 9, 2010. In an addendum report dated
October 15, 2010, he reported that she had undergone x-ray examination on October 14, 2010
which showed degenerative changes in the cervical spine, most predominantly at C6-C7, with
additional narrowing of the intervertebral disc. Dr. Bleam concluded “these findings support the
findings of subluxation at these levels.”

2

By decision dated November 15, 2010, OWCP accepted that the September 9, 2010
incident occurred as alleged, but denied appellant’s claim on the grounds that Dr. Bleam did not
diagnose a spinal subluxation based upon x-ray evidence. Therefore, the medical evidence was
not sufficient to establish fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden to establish the essential
elements of her claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.4 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.5
Section 8101(2) of FECA provides that the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law.
The term “physician” includes chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist, and subject to regulations by the Secretary.6 To
be given any weight, the chiropractic report must state that x-rays support the finding of a spinal
subluxation.7
ANALYSIS
The Board finds that appellant has not established that she sustained a back injury on
September 9, 2010 as a result of being struck by a door at work.
2

5 U.S.C. §§ 8101-8193.

3

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

5

John J. Carlone, 41 ECAB 354, 356-57 (1989); T.H., 59 ECAB 388 (Docket No. 07-2300, issued
March 7, 2008).
6

Paul Foster, 56 ECAB 208 (2004).

7

20 C.F.R. § 10.311(c). See also George E. Williams, 44 ECAB 530 (1993).

3

OWCP accepted that the September 9, 2010 incident occurred as alleged, but denied the
claim on the grounds that Dr. Bleam did not diagnose a spinal subluxation, based upon x-ray
evidence. The Board notes that in an addendum report dated October 15, 2010, Dr. Bleam
diagnosed subluxation to the cervical spine based upon the x-rays that were taken on his behalf
on October 14, 2010. Dr. Bleam is therefore a “physician” pursuant to FECA, for purposes of
treatment of spinal subluxation.8
Dr. Bleam’s reports, however, are not sufficient to establish that appellant sustained an
injury as a result of the incident. Although he related appellant’s history of injury in his
September 14, 2010 report, he did not discuss the cause of appellant’s diagnosed subluxations.
Dr. Bleam related that appellant sustained a sprain/strain injury to her cervical and thoracic spine
as a result of the September 8, 2010 incident. He never addressed the cause of appellant’s
cervical subluxation condition. To establish causal relationship appellant must submit
rationalized medical evidence. Rationalized medical evidence must include a physician’s
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factor. The opinion of the physician must be based on
a complete factual and medical background, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific compensable employment factor.9
While Dr. Bleam made other diagnoses, including sprain, strain and degenerative changes
of the cervical and thoracic spine; as a chiropractor he is limited to the diagnosis and treatment of
a spinal subluxation. He is not considered a “physician” for diagnosis and treatment of the other
diagnosed conditions. Dr. Bleam’s opinion regarding the cause of these conditions is still of no
probative value.
The Board notes that the employing establishment issued a Form CA-16 to Morrison
Chiropractic, on September 15, 2010. A properly executed CA-16 form creates a contractual
obligation, which does not involve the employee directly, to pay the cost of the examination or
treatment regardless of the action taken on the claim. As the Form CA-16 was properly
executed, on return of the case record OWCP shall consider appellant’s entitlement to medical
expenses as appropriate pursuant to this CA-16 form.10
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury on
September 9, 2010 while in the performance of duty.

8

A chiropractor may interpret his x-rays to the same extent as any other physician. 20 C.F.R. § 10.311(c). See
Mary A. Ceglia, 55 ECAB 626 (2004).
9

D.G., 59 ECAB 734 (2008).

10

See Elaine M. Kreymborg, 41 ECAB 256 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 15, 2010 is affirmed as modified.
Issued: October 18, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

